DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10-11, 13-15 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN109167153) in view of Oh (U.S. Publication No. 2017/103735) and further in view of Ryu (KR100818170).  Lin teaches a mobile terminal comprising a body 100, and a flexible display screen 40 disposed over the body; wherein the flexible display screen is configured to be switchable between an expanded state (fig. 2) in which the flexible display screen is expanded to a first area, and a retracted state (fig. 3) in which the flexible display screen is retracted to a second area, the first area being larger than the second area; and a primary antenna 52 in the body, and a spare antenna 51 at an edge of the flexible display screen (figs. 5-6) and configured to replace functions of the primary antenna; wherein a control module 60 is further disposed within the body; the control module is respectively connected with the primary antenna and the spare antenna; the control module is configured to control the primary antenna to be in a working state and control the spare antenna to be in a non-working state when the flexible display screen is in the retracted state (paragraph 44: “when first shell and second shell Body in the closure state, selects antenna performance 52 to be greater than antenna radiator 51 dual-mode antenna signal of first antenna radiator); and the control module is configured to control the When first shell and second shell are in unfolded state, antenna performance is selected to be greater than the first antenna spoke of the second antenna radiator Beam dual-mode antenna”) [this is so that the optimum antenna is used].  Lin teaches the salient features of the claimed invention except for the control module is configured to control the flexible display screen to be in the retracted state or in the expanded state according to a type of a foreground application.  
Oh teaches that it was known to control the flexible display screen to be in the retracted state or in the expanded state according to a type of a foreground application.  The applicant is directed to review 79 (“…the controller 170 can be configured to perform a multitude of modes for expanding the display 30 in different sizes from the body 10 in order to form screens in appropriate sizes according to a quantity or type of the information provided by the device 100, and more particularly, by the device 100.”) as well as paragraphs 82-84 (paragraph 82: “If the first mode M1 is requested by various conditions including an auto execution […]the controller 170 can control the device 100 to perform the first mode M1. […] Moreover, the first mode M1 can expand the display 30 in a first size A1 appropriate for displaying the first information from the body 10.”)  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Oh for the purpose of automatically adjusting to an appropriate size based on content.
Lin in view of Oh teaches the salient features of the claimed invention except for the flexible display screen is capable of being received and rolled by pushing or pulling and the spare antenna at at least one flexible edge and being received in a receiving space of the body when the flexible display screen is in a retracted state.  Ryu teaches the spare antenna 56 at at least one flexible edge (bottom rolled out edge, fig. 5) and being received in a receiving space of the body when the flexible display screen is in a retracted state (figs. 7(a), 7(c) and 8) where the screen is received and rolled by pushing 
Regarding claims 2-3, the applicant is directed to review figures 4-5 and 9. Regarding claim 4, the applicant is directed to review paragraph 119 of Lin. (“Telecommunication circuit 66 can also include cellular telephone transceiver And antenna, wireless lan transceiver circuit and antenna etc..”)  Regarding claims 8, 13 and 19-20, Lin teaches in claim 11 detecting a state of the housing.  Regarding claim 10, since controller 50 of Lin operates to turn the antennae off and on, it does so via a switch or is the switch.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin (CN109167153) in view of Oh (U.S. Publication No. 2017/103735) and Ryu (KR100818170), and further in view of Park (U.S. Publication No. 2019/0261519). Lin in view of Oh and Ryu teaches the salient features of the claimed invention except for a state detection component comprising a Hall sensor.  Park teaches in paragraph 186 that it was known to use a Hall sensor to detect the state of the device.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to utilize the features of Park for the purpose of displaying images of appropriate size.


Response to Arguments
The examiner thanks applicant for pointing out the typographical error in the previous office action with respect to Lin (CN109167153).  
Applicant's arguments filed August 27, 2021 have been fully considered but they are not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that the limitation of the flexible display screen capable of being received and rolled by pushing and pulling is not taught. The examiner respectfully disagrees.  While the examiner agrees that the feature is not taught by Lin, it is taught by the combination of Lin and Ryu.  Ryu does teach that the screen and the flexible antenna at the edge of the screen can be removed and retracted into the body by pushing and pulling. The applicant goes on to argue that Ryu does not cure the deficiencies of Lin and Oh because Ryu does not teach how to control the primary and spare antenna in different states.  As stated above, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. Lin already teaches how to control the primary and spare antenna in different states. Ryu simply teaches that a screen can be rolled by pushing or pulling and that the spare antenna at at least one flexible edge and being received in a receiving space of the body when the flexible display screen is in a retracted state.  By looking at the figures of Ryu (i.e. comparing figs. 1-4 vs figs. 5-14) one of ordinary skill in the art can also see that folding screens and rolling screens are known alternatives in flexible screen mobile terminals.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chun (U.S. Patent No. 10,615,485) is directed to a portable terminal with a flexible display where an antenna may be made inoperable when the display state is change to/from a retracted state and an expanded state. Chun also discusses throughout the specification how the display may be folded or rolled to be carried. This teaches that folding and rolling a flexible display for terminal devices are known equivelants.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852